Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 15-2549

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                     JOSE M. LASANTA-SANCHEZ,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                 Before

                       Howard, Chief Judge,
               Lipez and Thompson, Circuit Judges.


     Johnny Rivera-Gonzalez on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Francisco A. Besosa-Martínez, Assistant
United States Attorney, on brief for appellee.


                            March 20, 2017
             THOMPSON,     Circuit     Judge.      The     defendant,       Jose     M.

Lasanta-Sanchez (Lasanta), raises two issues in this appeal from

the sentence imposed by the district court for Lasanta's violation

of his supervised-release conditions.             Because Lasanta waived one

claim and the other is meritless, we affirm.

                            HOW THE CASE GOT HERE

             In    2010,   Lasanta     pled    guilty    to    possession       of   a

machinegun    and    was   sentenced     to     imprisonment        for   twenty-one

months, with a three-year supervised release term to follow.                    Just

over six months after his release, Lasanta was up to his old

tricks.    The United States Probation Office (Probation Office)

searched Lasanta's home and vehicle and uncovered yet another

machinegun and ammunition.

             Lasanta's latest transgression had serious consequences.

First, in a separate criminal case, Case No. 14-063, he pled guilty

to possession of a firearm by a felon and was sentenced to fifty-

one months in prison.       Second, in this case, the Probation Office

notified     the    district   court    that     Lasanta      had    violated      his

supervised-release conditions.          Lasanta admitted the violation.

             During the sentencing hearing, defense counsel stated

that, "given that it's the same offense conduct, that [i.e., the

sentence for the violation] certainly cannot be concurrent" with

the sentence imposed in Case No. 14-063. Lasanta instead requested




                                       - 2 -
a sentence at the low end of the guidelines range, which was

fifteen to twenty-one months.

             During     defense   counsel's     sentencing   argument,   the

district court inquired, "How far is [Lasanta] from being a career

offender?"    After the prosecutor informed the court that Lasanta's

possession of a "machine gun is considered a crime of violence,"

the following exchange occurred:

     THE COURT:        He's one strike away from being a career
     offender.

     [Prosecutor]:       Yeah.

     [Defense counsel]:        Or an armed career criminal.

     THE COURT:       Or an armed career criminal.

             The district court then gave Lasanta this warning:

     I want to look at him and tell him that the next one he
     could be looking at a minimum of 20 years. Your family
     is here. So I'm advising you that the next weapon could
     be fatal. You could be looking at 20 years. So your
     family understands, (speaking Spanish.)        The next
     offense could be a potential minimum of 20 years. So
     don't think that you're going 21 to whatever it is here.

     [Defense counsel]:        The revocation is 15 to 21, Judge.

     THE COURT: The revocation says 15 to 21. But under the
     guidelines I can go 24. But here's the issue. The issue
     is not this sentence, it's the next one with a weapon.
     Do you understand? (Emphasis added.)

             Once     more   during   defense    counsel's   argument,   the

district court interjected:           "He has the key to open 20 years

again. He's 20 years." Defense counsel responded, "Yeah, I know,"

and then continued with his argument.


                                      - 3 -
          After hearing the parties' arguments, the district court

explained its justifications for the chosen sentence.   The court

stated that it had considered the advisory guidelines, calculated

the applicable guidelines range, and considered the 18 U.S.C.

§ 3553(a) factors.   The court noted "the fact that [Lasanta] has

the same proclivity and pattern of criminal behavior," and then

stated:

     The court is particularly impressed with the same type
     of offense. Barely having . . . terminated his sentence,
     he is again at the incentive and for the reasons that
     the probation officer determined was reasonable to
     search his house, he was again found with weapons and
     extensive ammunition and magazines.

          In the course of explaining its chosen sentence, the

district court did not reference its earlier warning to Lasanta

about potential sentencing consequences in the event that he

continued down his criminal path. Ultimately, it sentenced Lasanta

to imprisonment for twenty-four months, to be served consecutively

to the sentence imposed in Case No. 14-063.        After imposing

sentence, the court informed Lasanta of his right to appeal and to

have a transcript prepared.   The court then explained to defense

counsel that, although he was likely

     disappointed as to the sentence, . . . I think that if
     I provide him less I don't think I'm doing my job
     properly. He, at this time, deserves the sentence that
     the [c]ourt has imposed based on the circumstances of a
     repeated offense barely having left the prison house.
     And it's the same type of offense as before. So we have
     to increase the ante. We cannot go guideline. (Emphasis
     added.)


                              - 4 -
             The district court then reminded Lasanta of its earlier

warning:

     So, I want to remind him again that this sentence is
     relatively short compared to the next potential
     sentence. So watch out. The next potential sentence
     may be up -- may be 240 months.

     [Defense counsel]:     Yes, sir.

     THE COURT: So I wish him luck.            I really do. I wish
     him luck. I hope that he comes           back with a change of
     attitude and the attitude must be        an attitude of respect
     for the law. If not, he's going          to find another judge
     with his hands tied.

     So, good luck, sir.

             Lasanta timely appealed.

                                 ANALYSIS

             Lasanta   argues   that   the    district   court   committed

reversible error in two respects:            First, he contends that the

district court failed to recognize that it retained the discretion

to order that the sentence imposed in this case run concurrently

with (instead of consecutively to) the sentence imposed in Case

No. 14-063.    Second, he insists that the district court sentenced

him "under the mistaken legal impression that his prior conviction

for mere possession of a machine gun constituted a crime of

violence."     The government counters that Lasanta waived both of

these claims.    So we start there.




                                  - 5 -
                                  Waiver

           The manner in which we review a claim of sentencing error

hinges on whether the defendant preserved the issue below.                In

broad strokes, we review preserved claims under an abuse-of-

discretion rubric, while forfeited claims must survive plain-error

review.    United States v. Arsenault, 833 F.3d 24, 28 (1st Cir.

2016).1   Issues can typically be characterized as either preserved

or forfeited, but that is not always true.

           Unlike   a   mere   failure   to   object,   which   results   in

forfeiture of the argument, a litigant waives a claim when he or

she "'intentionally relinquishes or abandons' a known right."

United States v. Walker, 538 F.3d 21, 23 (1st Cir. 2008) (quoting

United States v. Rodriguez, 311 F.3d 435, 437 (1st Cir. 2002));

see also United States v. Torres-Rosario, 658 F.3d 110, 115-16

(1st Cir. 2011).    The distinction between waiver and forfeiture is




     1 This generalization is not wrinkle free: "[T]he applicable
standard of review for an unpreserved, substantive reasonableness
challenge is 'murky.'" Arsenault, 833 F.3d at 29 (quoting United
States v. Pérez, 819 F.3d 541, 547 (1st Cir. 2016)); see also
United States v. Ruiz-Huertas, 792 F.3d 223, 228 (1st Cir. 2015)
(noting that it is unclear whether an unpreserved substantive
reasonableness claim should be reviewed for abuse of discretion or
plain error).    We need not dwell on this murkiness, however,
because Lasanta does not advance a substantive unreasonableness
challenge to his sentence. Although Lasanta asserts in conclusory
fashion that the two errors of which he complains render his
sentence both procedurally and substantively unreasonable, he
makes no attempt to develop a substantive unreasonableness
argument. Any such argument, therefore, is not properly before
us. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                                  - 6 -
critical: although a forfeited claim will be reviewed for plain

error, "a waived issue ordinarily cannot be resurrected on appeal."

Walker, 538 F.3d at 23 (quoting Rodriguez, 311 F.3d at 437).

               In this case, we agree with the government that Lasanta

has waived his argument that the district court erred in failing

to recognize its authority to order the sentence in this case to

run concurrently with the sentence imposed in Case No. 14-063.             At

the sentencing hearing, defense counsel conceded that the sentence

in this case "certainly cannot be concurrent" with the sentence

imposed    in    Case     No.   14-063.    This   "explicit    and   specific

concession" constitutes waiver, Torres-Rosario, 658 F.3d at 116,

and "a party cannot concede an issue in the district court and

later,    on    appeal,    attempt   to   repudiate   that    concession   and

resurrect the issue," United States v. Gates, 709 F.3d 58, 63 (1st

Cir. 2013).       See also, e.g., United States v. Ocasio-Cancel, 727

F.3d 85, 90 (1st Cir. 2013) (concluding that defendant waived

argument that district court should have imposed concurrent rather

than consecutive sentence where, "in response to the court's

statement at the disposition hearing that it did not intend to

impose a concurrent sentence, defense counsel repeatedly declared,

'I'm not asking for that'").2        Thus, we say no more about Lasanta's

first claim of sentencing error.


     2 We recognize that we can, "as a matter solely of [our]
discretion," forgive waiver in "the rare case." United States v.


                                      - 7 -
             With respect to Lasanta's other appellate contention,

the government claims that, because "defense [counsel] acquiesced

in   the   district    court's    characterization        of   [Lasanta's]   two

federal convictions as crimes of violence," Lasanta waived that

argument    as    well.       Unlike   the     explicit   concession    on   the

consecutive-sentence issue, defense counsel never conceded that

machinegun       possession      constitutes      a   crime      of    violence.

Accordingly, the case for waiver is less clear.                 Ultimately, we

need not decide this issue because Lasanta's claim fails under the

plain error standard of review.              See United States v. Delgado-

Sánchez, No. 15-2262, 2017 WL 655761, at *4 (1st Cir. Feb. 17,

2017) ("[W]here a defendant's claim would fail even if reviewed

for plain error, we have often declined to decide whether the

defendant's failure to raise the issue below constituted waiver or

mere forfeiture." (quoting United States v. Acevedo–Sueros, 826

F.3d 21, 24 (1st Cir. 2016))).

                      Future Sentencing Consequences

             Lasanta concedes that, because he failed to preserve his

second sentencing challenge, we must review for plain error.

"[T]his stiff standard" imposes a burden on Lasanta to "establish

'(1) that an error occurred (2) which was clear or obvious and



Walker, 665 F.3d 212, 227 (1st Cir. 2011); see also Torres-Rosario,
658 F.3d at 116 ("[C]ourts may excuse waivers and disregard
stipulations where justice so requires.").      This is not such a
case.


                                       - 8 -
which not only (3) affected [his] substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation

of judicial proceedings.'"        Arsenault, 833 F.3d at 28-29 (quoting

Ruiz-Huertas, 792 F.3d at 226).           Lasanta's contention falls flat

right out of the gate.

              Lasanta's claim that the district court sentenced him

based, at least in part, on "the mistaken legal impression that

his   prior    conviction   for    mere   possession   of   a   machine   gun

constituted a crime of violence" is belied by the record.             It is

crystal clear from the sentencing transcript that the district

court's references to the future sentencing consequences that

Lasanta might face if he didn't break his habit of possessing

machineguns was nothing more than a warning to Lasanta — in the

presence of his family — to change his ways.           This warning played

no role whatsoever in the sentence the district court imposed.

Indeed, the district court clearly identified the reason for

imposing the twenty-four month sentence: hot on the heels of his

release from prison following possession of a machinegun, Lasanta

committed the same offense.          In these circumstances, Lasanta's

reliance on United States v. Rodríguez-Meléndez, 828 F.3d 35 (1st

Cir. 2016), is misplaced.         See id. at 38-39 (finding plain error

where district court "relied upon a fact that was demonstrably

false" and that false fact "was a salient one in its [sentencing]




                                    - 9 -
analysis").   Therefore, because the complained-of sentencing error

simply did not occur, we must reject Lasanta's argument.

                              THE END

          For these reasons, we affirm the judgment below.




                               - 10 -